ORDER DISMISSING APPEALAppellant filed his notice of appeal on June 13, 2019. In his notice of appeal, appellant states that he is challenging the district court order "that denied his motion to oppose the withdrawal of his court appointed counsel." Because no statute or court rule provides for an appeal from an order denying a motion opposing the withdrawal of court-appointed counsel, this court lacks jurisdiction. See Castillo v. State , 106 Nev. 349, 792 P.2d 1133 (1990). Accordingly, this courtORDERS this appeal DISMISSED.